 

FIFTH AMENDMENT TO TERMS AND CONDITIONS OF

COURIER CORPORATION DEFERRED COMPENSATION PROGRAM

 

A.                                   The Terms and Conditions of the Courier
Corporation Deferred Compensation Program, as established on November 6, 1997,
are hereby amended as follows:

 

1.               Paragraph 1 is hereby amended by adding the following at the
end thereof:

 

“Effective January 1, 2008, Peter M. Folger, the Senior Vice President and Chief
Financial Officer of the Corporation, shall also be a Participant.”

 

2.               Paragraph 1 is hereby amended by deleting the following
sentence:

 

“Effective January 1, 2001, the President of Dover Publications, Inc. and of
Transfolio Express, Inc. shall also be a Participant.”

 

3.               Paragraph 3(c) is hereby deleted in its entirety and replaced
with the following:

 

“Special Award to Mr. Peter Folger.  In the case of the Participant Mr. Peter
Folger, he shall be eligible for an annual award under Section 3(b) for calendar
year 2007 and each year thereafter subject to the terms of the Program as if he
had been participating in the Program effective as of January 1, 2007.”

 

4.               The effective date of this Fifth Amendment shall be January 1,
2008.

 

IN WITNESS WHEREOF, This Fifth Amendment has been signed and sealed for and on
behalf of the Company by its duly authorized officer this 6th day of Dec., 2007.

 

COURIER CORPORATION

 

 

 

By:

/s/ D. L. Sawyer

 

Name:

Diana L. Sawyer

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 